Per Curiam.

In this case the process was served,on the 21st of September, and the first day of the term of the Court following was the first day of October ensuing. The service was in time. This is the only question.
Gavin and J. D. Coverdill, for the appellants.
J. 8. 8cobey and W. Cumback, for the appellees.
The judgment is affirmed with 2 per cent, damages and costs (1).

 The judgment in the case of Martin v. Eggers and another, on appeal from the same Court, and involving the same point, was this day-affirmed with 2 per cent, damages and costs. Counsel the same as above.